DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 10, 11, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2017/0125422) in view of Ramaswamy (US 2014/0138753), and  Oh (US 2015/0214313).
Regarding claim 1, Kang discloses a semiconductor device, comprising: a substrate (Fig.1, numeral 101)  including a recess (Fig.1, numeral 100G); a first gate insulation layer (lower part of 106) on a lower sidewall and a bottom of the recess (105), a first gate electrode (107) on the first gate insulation layer (106) inside the recess (105); a second gate electrode (108) contacting the first gate electrode (107) in the 
Kang does not disclose (1) the first gate insulation layer including an insulation material having hysteresis characteristics; an interface insulation layer between a surface of the recess and the first gate insulation layer, a first thickness of the interface insulation layer being less than a second thickness of the first gate insulation layer; (2) bottoms of the impurity regions being higher than a bottom of the second gate electrode relative to a bottom of the substrate.
Regarding element (1), Ramaswamy discloses the first gate insulation layer (Fig.1, numeral 22) including an insulation material having hysteresis characteristics ([0014]); an interface insulation layer (20) between a surface of the recess (30) and the first gate insulation layer (22), a first thickness of the interface insulation layer being less than a second thickness of the first gate insulation layer ([0015]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang with Ramaswamy to have the first gate insulation layer including an insulation material having hysteresis characteristics; an interface insulation layer between a surface of the recess and the first gate insulation layer, a first thickness of the interface insulation layer being less than a second thickness of the first gate insulation layer for the purpose of fabrication ferroelectric memory device (Ramaswamy, [0010]).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang with Oh to have bottoms of the impurity regions being higher than a bottom of the second gate electrode relative to a bottom of the substrate for the purpose of improving the performance of semiconductor device (Oh, [0080]).
Regarding claim 2, Ramaswamy discloses wherein the first gate insulation layer (22) includes a ferroelectric material ([0014).
Regarding claim 3, Ramaswamy discloses wherein the first gate insulation layer (22) includes at least one of hafnium oxide, zirconium oxide, yttrium-doped zirconium oxide, yttrium-doped hafnium oxide, magnesium-doped zirconium oxide, magnesium- doped hafnium oxide, silicon-doped hafnium oxide, silicon-doped zirconium oxide, and barium- doped titanium oxide ([0014]).  
Regarding claim 4, Kang discloses the second gate insulation layer (upper part of (106) is directly on topmost surfaces of the interface insulation layer (Ramaswamy, numeral 20) and the first gate insulation layer (106).
Kang does not disclose wherein the interface insulation layer includes silicon oxide.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kang with Ramaswamy to the interface insulation layer includes silicon oxide for the purpose suppressing diffusion of materials between the substrate and the gate insulation layer (Ramaswamy, [0020]).
Regarding claim 6, Kang discloses a second gate insulation layer (upper part of (106) including silicon oxide ([0036]), the second gate insulation layer (106) being between the recess (105) and the second gate electrode (108).
Regarding claim 8, Kang discloses wherein the first gate electrode (107) includes a metal ([0041]) and the second gate electrode includes a polysilicon (Fig.5B, numeral 108).
Regarding claim 10, Kang discloses wherein the second gate electrode includes a material having a work function different from a work function of the first gate electrode ([0044]).
Regarding claim 11, Kang does not explicitly disclose wherein a difference between the work function of the second gate electrode and a work function of the impurity region is less than a difference between the work function of the first gate electrode and the work function of the impurity region.
Kang however discloses that the work function of the second gate electrode (108) is less than the work function of the first gate electrode (107) ([0040]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a difference between the work function of the second 
Regarding claim 16, Kang discloses wherein the semiconductor device includes a transistor (Fig.1), the transistor having one of a first threshold voltage and a second threshold voltage different from the first threshold voltage depending on a voltage level of the first gate electrode (107) ([0047]).
Regarding claim 30, Kang discloses wherein the first gate insulation layer (106) is positioned under the second gate electrode (108).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ramaswamy and Oh as applied to claim 6 above, and further in view of Wang (US 2018/0190661).
Regarding claim 7, Kang does disclose wherein a thickness of the second gate insulation layer is thicker than a thickness of the first gate insulation layer.
Wang however discloses a thickness of the second gate insulation layer (Fig.2, numeral 42) is thicker than a thickness of the first gate insulation layer (44) ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kang with Wang to have a thickness of the second gate insulation layer is thicker than a thickness of the first gate insulation layer for the purpose reducing gate induced leakage (Wang, [0017]).
Claims 20-23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ramaswamy.
Regarding claim 20, Kang discloses a semiconductor device, comprising: a transistor including (Fig.1), Page 4 of 7Serial No. UnassignedAtty. Docket No. 253/1224_00 a first gate insulation layer  (106); a first gate electrode (107) on the first gate insulation layer (106), and impurity regions  (110); (111) on the substrate and adjacent to sidewalls of the first gate electrode (107), wherein the transistor has one of a first threshold voltage and a second threshold voltage different from the first threshold voltage depending on a voltage level of the first gate electrode ([0047]). 
Kang does not explicitly disclose an interface insulation layer on a substrate, and that the gate insulation layer is on the interface insulation layer; the interface insulation layer having a first thickness the first gate insulation layer having a second thickness greater than the first thickness, and that that first gate insulation layer includes an insulation material having a hysteresis characteristic.
Ramaswamy however discloses an interface insulation layer (Fig. 1, numeral 20) on a substrate (12), the interface insulation layer having a first thickness ([0015]), Page 4 of 7Serial No. UnassignedAtty. Docket No. 253/1224_00  a first gate insulation layer (22) on the interface insulation layer (20), the first gate insulation layer (22) having a second thickness greater than the first thickness ([0015]), and including an insulation material having a hysteresis characteristic ([0014]); a first gate electrode (16) on the first gate insulation layer (22), and impurity regions (26); (28) on the substrate  (12) and adjacent to sidewalls of the first gate electrode (16).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang with Ramaswamy to have an interface insulation layer on a substrate,  and that the gate insulation layer is on the interface insulation layer ; the interface insulation layer having a first thickness the first gate insulation layer 
Regarding claim 21, Ramaswamy discloses wherein the first gate insulation layer (22) includes a ferroelectric material ([0014]).  
Regarding claim 22, Ramaswamy discloses wherein the interface insulation layer (20) includes silicon oxide ([0014]).  
Regarding claim 23, Kang discloses a capacitor (Fig.9, “M”) electrically connected to one of the impurity regions (111) ([0140]).  
Regarding claim 25, Kang discloses a semiconductor device, comprising: a transistor (Fig.1)  including: a substrate (100) including a recess (105), , Page 5 of 7Serial No. UnassignedAtty. Docket No. 253/1224_00 a first gate insulation layer (lower part of 106), a first gate electrode (107) on the first gate insulation layer (106) to fill a lower portion of the recess, the first gate electrode including a metal ([0041]), a second gate electrode  (108) contacting the first gate electrode (107) in the recess (105), and the second gate electrode (107)  including a material different from a material of the first gate electrode ([0044]), and impurity regions (110), (111) on the substrate and adjacent to sidewalls of the recess (105); and a capacitor (Fig.9, “M”) electrically connected to one of the impurity regions (111) of the transistor, wherein the transistor has one of a first threshold voltage and a second threshold voltage different from the first threshold voltage depending on a voltage level of the first gate electrode ([0047]).
Kang does not explicitly disclose an interface insulation layer on a lower sidewall and a bottom of the recess on the interface insulation layer the first gate insulation layer  and the first gate insulation layer being thicker than the interface insulation layer.
Ramaswamy discloses an interface insulation layer (20) on a lower sidewall and a bottom of the recess (30), Page 5 of 7Serial No. UnassignedAtty. Docket No. 253/1224_00  a first gate insulation layer (22) on the interface insulation layer (20), the first gate insulation layer (22) including a ferroelectric material ([0015]), 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have an interface insulation layer on a lower sidewall and a bottom of the recess on the interface insulation layer the first gate insulation layer including a ferroelectric material for the purpose of fabrication ferroelectric memory device (Ramaswamy; [0010).
Regarding claim 28, Kang discloses a second gate insulation layer (upper part of (106) (Fig.1) including silicon oxide ([0036]), the second gate insulation layer (106) being between the recess (105) and the second gate electrode (108).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang n view of Ramaswamy and Oh as applied to claim 16 above, and further in view of Hong (US 2020/0286790).
Regarding claim 17, Kang  does not explicitly disclose that the transistor has the first threshold voltage in a turn-off state of the transistor, and the second threshold voltage in a turn-on state of the transistor, and the first threshold voltage is higher than the second threshold voltage.
Kang however discloses a transistor capable of adjusting a threshold voltage ([0004]). And Hong discloses that having relatively lower threshold voltage in turn-on state lead to faster performance of a transistor ([0003]).
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view Ramaswamy as applied to claim 20 above, and further in view of Hong (US 2020/0286790).
Regarding claim 24, Kang does not explicitly disclose wherein: the transistor has the first threshold voltage in a turn off state of the transistor, and the second threshold voltage in a turn on state, and the first threshold voltage is higher than the second threshold voltage.  
Kang however discloses a transistor capable of adjusting a threshold voltage ([0004]). And Hong discloses that having relatively lower threshold voltage in turn-on state lead to faster performance of a transistor ([0003]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang with Hong to have the transistor has the first threshold voltage in a turn-off state of the transistor, and the second threshold voltage in a turn-on state of the transistor, and the first threshold voltage is higher than the second threshold voltage for the purpose of achieving faster transistor performance (Hong, [0003]).
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kang with Ramaswamy as applied to claim 25 above, and further in view of Oh (US 2015/0214313).
Regarding claim 26, Kang does not disclose wherein a height of bottoms of the impurity regions is between heights of a bottom and a top of the second gate electrode relative to a bottom of the substrate.
Kang discloses that the bottom surfaces of the first doping region (110) and the second doping region (111) may be positioned at a predetermined depth from the top surface of the active region (104) ([0033]). And Oh discloses wherein a height of bottoms of the impurity regions (Fig.6, numerals 211, 212) is between heights of a bottom and a top of the second gate electrode (209) relative to a bottom of the substrate (201).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kang with Oh to have a height of bottoms of the impurity regions is between heights of a bottom and a top of the second gate electrode relative to a bottom of the substrate for the purpose of improving the performance of semiconductor device (Oh, [0080]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/18/2021, with respect to the rejection(s) of claim(s) 1-4, 6-8, 10, 11, 16, 17, 20-16, 28, and 30 under Kang (US 2017/0125422) in view of Kim (US 2018/0277212) and Oh (US 2015/0214313) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  newly discovered references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891